                         Case 18-13714-KHK         Doc 24      Filed 11/20/18 Entered 11/20/18 16:22:29                    Desc Main
                                                               Document     Page 1 of 2




                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                ALEXANDRIA DIVISION
                               In re:
                               VALINDA MARIE DODSON
                               DBA VALINDA M DODSON MORTGAGE                                 CHAPTER 13
                               MARKETING,
                                                 DEBTOR.                                     CASE NO. 18-13714-KHK



                                                 OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                                                                NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               IF YOU DO NOT WISH THE COURT TO SUSTAIN THE OBJECTION SOUGHT HEREIN, OR IF YOU WANT THE COURT
                               TO CONSIDER YOUR VIEWS ON THE OBJECTION, THEN YOU MUST ATTEND THE HEARING ON THIS MATTER,
                               OTHERWISE, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE OBJECTION AS CONCEDED, AND ISSUE
                               AN ORDER SUSTAINING THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.

                               THE HEARING IS SCHEDULED TO BE HELD ON JANUARY 17, 2019 AT 9:30 AM AT
                               THE U.S. BANKRUPTCY COURT, JUDGE KINDRED’S COURTROOM, ALEXANDRIA
                               DIVISION, 200 S. WASHINGTON STREET, ALEXANDRIA, VA 22314, IN COURTROOM
                               NUMBER III, 3RD FLOOR.


                                        COMES NOW, United Security Financial Corp. (“Secured Creditor”), by Counsel, and
                               objects to the confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof, represents
                               unto the Court:
                                        1.       Secured Creditor has a claim against the property of the Debtor located at 11549
                               Hearthstone Court, Reston, VA 20191 by virtue of the Note and accompanying Deed of Trust.
                                        2.       The pre-petition arrearage owed to Secured Creditor is approximately $36,907.44.
                               Secured Creditor is in the process of drafting and filing a Proof of Claim in the instant case.
                                        3.       The Plan is underfunded, as there is no provision for the pre-petition arrearage to
                               be paid to Secured Creditor on the subject loan. The Plan also does not clearly indicate that regular
                               monthly post-petition payments will be made to Secured Creditor as required.
                                        4.       Secured Creditor objects due to the aforesaid deficiencies in the Plan.
                                        5.       Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
                               objections specified above in order to be feasible and to provide adequate protection to this
Johnie R. Muncy, Esquire
Counsel for Plaintiff
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 63983
Case 18-13714-KHK          Doc 24   Filed 11/20/18 Entered 11/20/18 16:22:29                  Desc Main
                                    Document     Page 2 of 2


      Secured Creditor. It is respectfully requested that this Court deny confirmation of the Plan.
              WHEREFORE, the undersigned requests as follows:
              1.      That confirmation of the proposed Plan be denied;
              2.      Debtor be required to modify the Plan to honor the terms and conditions of the
      Deed of Trust; and
              3.      For such other relief as this Court deems proper.
                                                       United Security Financial Corp.


                                                       By: /s/JOHNIE R. MUNCY
                                                       Eric D. White, Esquire, Bar No. 21346
                                                       Michael T. Freeman, Esquire, Bar No. 65460
                                                       Brandon R. Jordan, Esquire, Bar No. 72170
                                                       Johnie R. Muncy, Esquire, Bar No. 73248
                                                       Nisha R. Patel, Esquire, Bar No. 83302
                                                       Samuel I. White, P.C.
                                                       1804 Staples Mill Road
                                                       Suite 200
                                                       Richmond, VA 23230
                                                       Tel.: (804) 290-4290
                                                       Fax: (804) 290-4298
                                                       jmuncy@siwpc.com

                                         CERTIFICATE OF SERVICE

              I certify that on November 20, 2018, the foregoing Objection was served via CM/ECF on
      Thomas P. Gorman, Trustee, at the email addresses registered with the Court, and that a true copy
      was mailed via first class mail, postage prepaid, to Valinda Marie Dodson, Debtor, 11549
      Hearthstone Court, Reston, VA 20191.

                                                       /s/JOHNIE R. MUNCY
                                                       Johnie R. Muncy, Esquire
                                                       Samuel I. White, P. C.
